DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-27, 29-30, 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middlesworth et al. (US 2017/0129228).
Regarding claims 21, 23, 24, 25, 26, 29, 30, 33, 34, 35 and 36, Middlesworth discloses a machine direction oriented polymeric film (paragraph 0012, 0026) wherein the multilayer includes the following structure: A-C-A-C-B-C-A-C-A (paragraph 0089) wherein the first and last As represent first and second skin layers (paragraph 0088) comprising HDPE (paragraphs 0037-0038), B layer comprises polar polymer such as  EVOH, i.e. core layer comprising an oxygen barrier polymer, (paragraphs 0077, 0089), another A layers (between two C layers) represent first tie layer interposed between the first skin layer and the core layer and second tie layer interposed between the second skin layer and the core layer, (paragraph 0089), wherein the first and second tie layers comprises anhydride modified polyethylene (paragraphs 0037-0038), wherein the 
Regarding claims 27, Middlesworth discloses the machine direction oriented polymeric film of claim 26, further comprising C layers (between two A layers) represent a first compatibilizing layer interposed between the first skin layer and the first tie layer and a second compatibilizing layer interposed between the second skin layer and the second tie layer (paragraph 0089) wherein the first and second compatibilizing resin are the same or different (paragraph 0038).

Claim(s) 21, 26, 27 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middlesworth et al. (US 2017/0129228).
Regarding claims 21, 26, 27 and 38, Middlesworth discloses a machine direction oriented polymeric film (paragraph 0012, 0026) wherein the multilayer includes the following structure: A-C-A-C-B-C-A-C-A (paragraph 0089) wherein the first and last As represent first and second skin layers (paragraph 0088) comprising HDPE (paragraphs 0037-0038), B layer comprises polar polymer such as EVOH, i.e. core layer comprising an oxygen barrier polymer, (paragraphs 0077, 0089), C layers (between A and B layers) represents first tie layer interposed between the first skin layer and the core layer and second tie layer interposed between the second skin layer and the core layer, (paragraph 0089), wherein the first and second tie layers comprises anhydride modified .

Claim(s) 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middlesworth et al. (US 2017/0129228) in evidence given in Zweig et al. (US 4216132).
Regarding claim 37, Middlesworth discloses the machine direction oriented polymeric film of claim 21, wherein it is evidenced by Zweig that HDPE polymer typically have melting point over about 130 C (col. 3, lines 3-5).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (US 2017/0129228) in view of Breese et al. (US 2016/0229158).
Regarding claim 22, Middlesworth discloses the machine direction oriented polymeric film of claim 21, but fail to disclose MDPE in skin layer.
Breese discloses multilayer polyethylene film including outer layer comprising equivalence and interchangeability of using MDPE with HDPE (paragraph 0024).
Given that Breese discloses the equivalence and interchangeability of using MDPE as presently claimed with using HDPE as disclosed by Middlesworth, it would have been obvious to one of ordinary skill in the art to use MDPE in the skin layer of Middlesworth as taught by Breese to obtain multilayer film.

Claims 28, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (US 2017/0129228) in view of Wolak et al. (US 2004/0146226).
Regarding claims 28 and 40, Middlesworth discloses a machine direction oriented polymeric film (paragraph 0012, 0026) wherein the multilayer includes the following structure: A-C-A-C-B-C-A-C-A (paragraph 0089) wherein the first and last As represent first and second skin layers (paragraph 0088) comprising HDPE (paragraphs 0037-0038), B layer comprises polar polymer such as  EVOH, i.e. core layer comprising an oxygen barrier polymer, (paragraphs 0077, 0089), another A layers (between C layers) represent first tie layer interposed between the first skin layer and the core layer and second tie layer interposed between the second skin layer and the core layer, (paragraph 0089), wherein the first and second tie layers comprises anhydride modified 
Middlesworth fails to disclose maleic anhydride grafted polyethylene in the first and second compatibilizing layers.
Wolak discloses package film comprising maleic anhydride grafted polyethylene based tie layers to adhere two layers to one another (paragraph 0064).
Therefore, it would have been obvious to one of ordinary skill in the art to use the maleic anhydride grafted polyethylene polymer of Wolak in any intermediate layers including the first and second compatibilizing layers to obtain adhesion between two layers. Given that the multilayer film of Middlesworth in view of Wolak discloses the same layers and its composition as claimed in present claim, it is clear that the multilayer film of Middlesworth in view of Wolak would intrinsically possess the same properties as present claim.
Regarding claim 39, Middlesworth discloses machine direction oriented polymeric film but is silent regarding maleic anhydride grafted polyethylene in the first and second sub-skin layers.
Wolak discloses package film comprising maleic anhydride grafted polyethylene based tie layers to adhere two layers to one another (paragraph 0064).
Therefore, it would have been obvious to one of ordinary skill in the art to use the maleic anhydride grafted polyethylene polymer of Wolak in any intermediate layers including the first and second sub-skin layers to obtain adhesion between two layers.

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (US 2017/0129228) in view of Paulino (US 2016/0031191).
Regarding claims 31-32, Middlesworth discloses machine direction oriented polymeric film but is silent regarding nucleating agent and its amount.
Paulino discloses multilayer film comprising high density polyethylene combined with 0.08 to 0.36 wt.% of nucleating agent to obtain improved seal properties, good clarity and mechanical properties (paragraphs 0016, 0018, 0020, 0022).
It would have been obvious to one of ordinary skill in the art to use nucleating agent of Paulino in the multilayer including the first skin layer of Middlesworth to obtain improved seal properties, good clarity and mechanical properties.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787